36 F.3d 1096
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Donald WILLIAMS, Petitioner,v.DIRECTOR, Office of Workers Compensation Programs, UnitedStates Department of Labor;  Cannelton Industries,Incorporated, Respondents.
No. 93-1103.
United States Court of Appeals, Fourth Circuit.
Submitted July 8, 1993Decided Sept. 28, 1994.

On Petition for Review of an Order of the Benefits Review Board.  (91-1638-BLA)
Donald Williams, petitioner pro se.
Patricia May Nece, Karen Nancy Blank, U.S. Dept. of Labor, Washington, DC;  Mary Rich Maloy, Jackson & Kelly, Charleston, WV, for respondents.
Ben. Rev. Bd.
AFFIRMED.
Before WIDENER and NIEMEYER, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Donald Williams seeks review of the Benefits Review Board's decision and order affirming the administrative law judge's denial of black lung benefits pursuant to 30 U.S.C.A. Secs. 901-945 (West 1986 & Supp.1992).  Our review of the record discloses that the Board's decision is based upon substantial evidence and that this appeal is without merit.  Accordingly, we affirm on the reasoning of the Board.  Williams v. Director, Office of Workers' Compensation Programs, No. 91-1638-BLA (B.R.B. Nov. 30, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.